Bell, Chief Judge.
This is a suit on account in which plaintiff alleged an indebtedness of $7,580.98. At the close of all the evidence defendant moved for a partial directed verdict which was denied. The jury returned a verdict for plaintiff in the amount of $7,000 and judgment was entered for that amount. Held:
The only error enumerated is the correctness of the denial of the motion for partial directed verdict. The ground of the motion was that there was no evidence of a written assignment to plaintiff of contracts for lease of equipment entered into between the assignor third party and defendant. These contracts formed a part of plaintiff s total claim. Contrary to this contention there was evidence showing an assignment of the contracts which consisted of testimony of witnesses concerning a "buyer-seller agreement.” There was no valid objection made to this testimony. While there are cases holding an assignment of a chose in action must be in writing (see annotations, Code Ann. § 85-1803), the evidence here does not demand a finding that the assignment was a parol agreement. CPA § 50 (a) (Code Ann. § 81A-150 (a)). Therefore, the court did not err in denying the motion for partial directed verdict.

Judgment affirmed.


Webb and Banke, JJ., concur.

Cotton, Katz, White & Palmer, William H. Willson, Jr., for appellee.